People ex rel. McBride v Warden (2016 NY Slip Op 03657)





People ex rel. McBride v Warden


2016 NY Slip Op 03657


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Mazzarelli, J.P., Renwick, Saxe, Gische, JJ.


1088 101147/15

[*1]The People of the State of New York ex rel. Titus McBride, Petitioner-Appellant,
vWarden, et al., Respondents-Respondents.


Titus McBride, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for respondents.

Judgment (denominated an order), Supreme Court, New York County (Marcy L. Kahn, J.), entered October 2, 2015, which denied the petition for a writ of habeas corpus, and dismissed the proceeding, unanimously affirmed, without costs.
To the extent petitioner is making a claim of excessivebail, that claim is without merit. None of petitioner's
remaining claims may be raised by way of habeas corpus (see e.g . People ex rel. Douglas v Vincent , 50 NY2d 901 [1980]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK